Opinion by
Mb. Justice Bbown,
The demurrer to this bill ought to have been sustained. It is manifestly for the recovery of possession of personal property of which there is no allegation that the appellee ever had pos*371session, the title to which it admits is denied and disputed, and, for all that appears on its face, there is a remedy at law. It is true there is alleged interference with the exercise of the corporate franchises of the appellee, but this is incident to and the result of the retention of the personal property by the appellant ; for, with the delivery of the same to the appellee, it will cease. The bill of complaint is not of general interference with franchises, and the prayer is not for enjoining relief, to carry with it simply, as an incident to it, an order for the delivery of specific articles to the complainant. In such a case, equity would have jurisdiction. There is no allegation that this particular property, the possession of which the appellee seeks to acquire through the bill, is necessary to the enjoyment of its corporate franchises and privileges, that without it they cannot be exercised, or that other property of a similar kind cannot be procured for their exercise and enjoyment. The learned judge, in sustaining the bill, says: “ The mere mention of such property as this determines it as necessary to the exercise of the franchise of an electric light, heat and power company as food and air are necessary to sustain human life, and it must, therefore, be regarded as forming part of such companies’ franchise life.” Such property, as a rule, is undoubtedly necessary to the exercise of the franchises of an electric light, heat and power company; but the material allegation is not made by the appellee that, without this specific property, it cannot exercise the powers and privileges conferred upon it. In the absence of this allegation, the remedy at law is adequate. But, in addition, the admitted defiance of its title by the appellants requires that the same be first settled in a court of law, before equity can be invoked to prevent interference with it, resulting in irreparable wrongs and injuries. A court of chancery is not for the establishment of legal rights, but, in proper cases, of giving protection to their enjoyment after they are first established, if disputed, in a court of law. Ferguson’s Appeal, 117 Pa. 426.
The nineteenth assignment is sustained, the decree is reversed and the bill dismissed, with costs to the appellants.